UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-35496 SUMMER ENERGY HOLDINGS, INC. (Exact name of registrant as specified in charter) Nevada 20-2722022 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 800 Bering Drive, Suite 260, Houston, Texas (Address of principal executive offices) (Zip Code) (713) 375-2790 (Issuer’s telephone number, including area code) N/A (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined by Section 12b-2 of the Exchange Act). Yes o No þ. The number of shares of the issuer’s common stock, $0.001 par value, outstanding as of November 13, 2013 was 13,963,445. Summer Energy Holdings, Inc. FORM 10-Q INDEX PART I – FINANCIAL INFORMATION Page Item 1. Unaudited Consolidated Financial Statements 3 Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012 (unaudited) 3 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2013 and 2012 (unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 (unaudited) 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II – OTHER INFORMATION Item 1A Risk Factors 14 Item 2 Unregistered Sale of Equity Securities and Use of Proceeds 14 Item 6. Exhibits 15 SIGNATURES 16 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SUMMER ENERGY HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2012 (UNAUDITED) September 30, 2013 December 31, 2012 ASSETS Current Assets Cash $ $ Restricted cash Accounts receivable, net Prepaid and other current assets Total current assets Property and Equipment, net Certificates of Deposit – Restricted Deferred Financing Costs, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued wholesale power purchased Accrued expenses Total current liabilities Commitments Stockholders’ Equity Preferred Stock - $.001 par value, 10,000,000 shares authorized, 826,000 shares and 0 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively - Common Stock - $.001 par value, 100,000,000 shares authorized,13,963,445 shares and 12,954,863 issued and outstanding at September 30, 2013 and December 31, 2012, respectively Subscription receivable ) ) Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the consolidated financial statements. 3 Table of Contents SUMMER ENERGY HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) For the Three Months Ended September 30, 2013 For the Three Months Ended September 30, 2012 For the Nine Months Ended September 30, 2013 For the Nine Months Ended September 30, 2012 Electricity Revenue $ Cost of Goods Sold Power purchases and balancing/ancillary Transportation and distribution providers charge Total cost of goods sold Gross Profit General and Administrative Operating Loss ) Other Income (Expense) Financing costs ) Interest income 44 Total other income (expense) Net Loss Before Income Taxes ) Income Taxes - Net Loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average number of common shares See accompanying notes to the consolidated financial statements. 4 Table of Contents SUMMER ENERGY HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2013 AND SEPTEMBER 30, 2012 (UNAUDITED) For the Nine Months Ended September30, 2013 For the Nine Months Ended September30, 2012 Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) in operating activities: Common stock for services Interest earned ) ) Depreciation of property and equipment Amortization of deferred financing costs Bad debt expense Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid and other current assets ) ) Accounts payable Accrued wholesale power purchases ) Accrued expenses Net cash provided (used) in operating activities ) Cash Flows from Investing Activities Purchase of restricted cash ) ) Proceeds (purchase) of certificate of deposit – restricted ) Recapitalization - Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activity Dividends on preferred stock ) - Proceeds from issuance of common shares in a private placement offering Net cash provided in financing activities Net Change in Cash ) Cash at Beginning of Period Cash at End of Period $ $ Supplemental Disclosure of Cash Flow Information: Income taxes paid $
